Citation Nr: 0842096	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-37 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who had recognized 
guerrilla service from December 1942 to July 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in October 1967 and lists the immediate cause of death as 
lower esophageal ulceration due to muriatic acid poisoning.

2.  The veteran was not service-connected for any disability 
during his lifetime.

3.  Lower esophageal ulceration was not present during the 
veteran's military service, and the preponderance of evidence 
is against a finding that the veteran's cause of death is 
related to his service.


CONCLUSION OF LAW

A disability that was incurred in or aggravated by active 
service did not cause or contribute to the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.  §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated October 2004, December 2004 and 
January 2005, the agency of original jurisdiction (AOJ) 
notified the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159 (b) (2008).  
Specifically, the AOJ notified the appellant of information 
and evidence necessary to substantiate her claim for 
Dependency and Indemnity Compensation (DIC) benefits.  She 
was notified of the information and evidence that VA would 
seek to provide and the information and evidence that she was 
expected to provide.  

Referable to the merits of the appellant's claim, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, which includes a claim of service connection 
for the cause of the veteran's death, section 5103(a) notice 
must be tailored to the claim.  The notice should include (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The January 2005 
noticed satisfied these requirements.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

In October 2004, VA requested copies of the veteran's service 
treatment records, and were notified that his records were 
lost or destroyed as a result of the war.  The only available 
records are the veteran's personnel record and oath and 
certificate of enlistment, and his June 1945 separation 
examination.
The RO also requested copies of the veteran's medical 
records, including his terminal records, and was unable to 
obtain these records.  They were notified in August 2005 by 
the Medical Director at Martinez Clinic and Hospital that 
since 1980 the records of hospitalizations for the veteran 
have been destroyed.  Based on the above, the Board finds 
that further attempts to secure any additional records would 
be futile.  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim for the 
cause of the veteran's death.  Under 38 U.S.C.A. § 5103A,  VA 
has a duty to obtain a medical opinion when such an 
examination is necessary to make a decision on the claim.  
Charles v. Principi, 16 Vet. App. 370 (2002).  As will be 
discussed, there is no credible evidence that the veteran had 
lower esophageal ulceration, or other gastrointestinal 
problems in-service.  Although, a private physician presents 
a history that the veteran suffered from gastric erosion 
during the time that he had recognized service, the physician 
has not provided sufficient detail to support his contention.  
Therefore, the duty to assist is not invoked, even under 
Charles, when there is no clear association with the 
veteran's military association.   

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  All identified and available treatment 
records have been secured. 

Service Connection for Cause of Death

The veteran died in October 1967.  His death certificate 
lists the cause of death as lower esophageal ulceration due 
to muriatic acid poisoning.  There are no other records in 
evidence which addresses the veteran's cause of death.  

The appellant does not contend that the veteran was service-
connected for any disability during his lifetime, but 
maintains that she is entitled to DIC as the spouse of a 
veteran who had recognized guerrilla service.  A claimant of 
DIC benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. 
§ 3.312.  

The veteran's service treatment records are unavailable, 
except for his personnel record with an attached separation 
examination, dated in June 1945.  At that time, the veteran 
did not have any physical complaints or disabilities, 
including gastrointestinal complaints.  All systems were 
evaluated as normal.  

In November 2004, a private physician from Lopez Hospital 
submitted a medical history of the veteran.  The history, as 
reported, shows recurrent treatment from 1943 to 1967 due to 
abdominal symptoms.  The physician indicates that the veteran 
was treated in several hospitals until his death at Lopez 
Hospital in 1967.  The physician also indicates that the 
veteran had an "ailment in service due to loss of appetite 
while on duty resulting to empty stomach often."  

In denying service connection, the RO noted that the 
physician failed to base his findings on actual treatment 
records.  They also checked his credentials, and discovered 
that he was not registered as a physician until January 1984 
and could not have treated the veteran.  

The Board cannot ascertain where the private physician 
obtained the veteran's history, as there is no evidence that 
he treated the veteran.  Also, the Board notes that the 
physician did not include a definitive diagnosis as to what 
"ailment" he was referring to, or provide a sufficient 
nexus to service.  The physician merely lists what purports 
to be the veteran's prior medical history, and did not 
provide any explanation or detailed rationale for his 
opinion.  When assessing the probative value of a medical 
opinion, the access to claims files and the thoroughness and 
detail of the opinion must be considered.  The opinion is 
considered probative if it is definitive and supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Here, this opinion does not appear to have any 
basis in the record.  Therefore, the Board assigns this 
opinion provided in this matter little probative value. 

Also, in support of her claim for service connection for the 
cause of the veteran's death, the appellant submitted a 
medical letter from the veteran's private physician.  This 
June 2005 letter indicates that the veteran was under the 
physician's care for hypertension, anxiety reaction and 
eventually psychosis.  The letter did not provide medical 
evidence showing a relationship between these disorders and 
the veteran's cause of death.  Therefore, the Board finds 
that the May 2005 letter submitted by the Medical Director of 
Martinez Clinic and Hospital has no probative value.  

The appellant, through her representative maintains that the 
veteran had gastrointestinal issues since service, and that 
these problems led to cancer and caused the veteran's death.  
She has not been shown to possess the requisite training or 
credentials needed to make such diagnosis, or opinion as to a 
causal relationship.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v.  Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Accordingly, the preponderance of the evidence is against the 
appellant's claim; the benefit-of-the-doubt provision does 
not apply.  Service connection for the cause of the veteran's 
death is not warranted. 




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


